Title: From Thomas Jefferson to James Pleasants, 23 December 1822
From: Jefferson, Thomas
To: Pleasants, James


Sir
Monticello
December 23. 1822.
According to the requisitions of the law, I now transmit to the President and Directors of the Literary fund, for communication to the legislature, the annual Report of the Visitors of the University of Virginia, bearing date the 7th of October last. at that date the regular books were not yet compleated which were under preparation for the purpose of exhibiting a clear and methodical view of the application of  all the monies which have been recieved and employed in this institution. from the best view which, before that time, had been taken of the affairs of the University it was expected, as is stated in this Report, that the buildings now prepared would be compleatly paid for by the subscriptions still due. these books have been since compleated, and the result  (as appears by the certificates herewith inclosed) is that the institution has recieved from the beginningDCto the 23d of the last month, in the whole, & from all funds, the sum of199,159.98½and is still to recieve the subscriptions unpaid18,343.43½217,503.42that there has been paid, within the same periodfor the purposes of the institution the same sum of199,159.98½and there remains to be paid of debts settled & unsettled about27,001.63226,161.61½being more than the arrearages of subscription will pay by8,658.19½which sum must therefore necessarily come from the annuity of the ensuing year. some finishings, of small amount, to the garden walls & pavements also are still wanting, and there will be some loss of subscriptions by bankruptcies and removals, though not considerable in proportion to the whole sum subscribed. a Collector employed some time since, gives reason to believe that the arrearages which are sperate will be generally paid up in the course of the ensuing spring.The accounts of the Bursar and Proctors have been examined, from the beginning to the same date of November 23, by a member of the board of Visitors, appointed a Committee for that purpose, have been tested by their vouchers, and the result certified in the books by the Committee as is shewn by the certificates, copies of which accompany this Report. from these it will appear that, in a course of so great expenditure, every article (a single one excepted of 75. cents only) has been satisfactorily vouched as faithfully applied to the purposes of the institution, with the sanction of the Visitors. the Bursar and Proctor will proceed without delay, with their accounts and vouchers, to settle with the public accountant the trust which they have so far and so correctly executed. the Proctor’s last semiannual account, not ready at the date of the Report, is now transmitted.An estimate made by the Proctor at an early period, supposed that the last building called for by the Report of 1818. and not yet executed, would probably cost the sum of 46,847.D. but this did not include two considerable appendages necessary to connect it with the other buildings. an estimate, including these, now recently made by the principal undertakers and executors of the other buildings raises it’s amount to about one third more.It is by instruction from the Visitors that I communicate facts which resulting from investigations not concluded at the date of their Report, and consequently not known to them, constitute an important supplement to the matter of their report; to which I add the assurance of my high consideration.Th: Jefferson Rector